Citation Nr: 1109946	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right disorder.  

2.  Entitlement to service connection for a left eye disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Muskogee, Oklahoma, VA Regional Office (RO).  

The Veteran was afforded a hearing the RO in April 2009.  In addition, he testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in October 2010.  A transcript of each of the hearings has been associated with the claims file.  

The Board notes that the record reflects diagnoses of various acquired psychiatric disorders.  Therefore, the Board has broadened the issue in that regard as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for PTSD, a right eye disorder, and a left eye disorder.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

Initially, the Board notes that a June 2006 record reflects that Veteran is receiving Social Security Administration (SSA) disability benefits.  The SSA records have not been associated with the claims file.  

Next, an October 2006 VA record reflects that a PTSD screen was negative and a depression screen was positive, and it was noted that the Veteran denied combat and felt guilty that he had not been in Vietnam.  In addition, VA records, dated in November 2006 and November 2008, reflect a diagnosis of chronic PTSD.  

In addition, in an April 2009 opinion, a VA psychiatrist diagnosed chronic, severe PTSD related to service in Vietnam, to include participation in firefights, multiple personal kills, regular fear for his life, and witnessing dead bodies and severe injuries.  The Board notes that while a claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, in this case, the Veteran's DD Form 214 shows no foreign or overseas service, and service in Vietnam has not been verified.  

The Board notes that in addition to the assessment of rule out PTSD in an August 2007 VA record, the examiner entered a diagnosis of generalized anxiety disorder (GAD) and noted depressive symptoms.  In addition, a June 2005 private insurance record notes a history of severe anxiety with obsessive compulsive disorder, panic attacks, and clinical depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In light of Clemons, and based on the medical evidence of record indicating a history of anxiety and depression, as well as other psychiatric symptoms, the Board has determined that a psychiatric evaluation and opinion is required in this case, with the examiner having benefit of a review of the claims file.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 3 below, in regard to whether PTSD, or any identified acquired psychiatric disorder, is related to service.  

In addition, the Board notes that while a June 2008 Memorandum reflects the AOJ's Formal Finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD, at the hearing, the Veteran testified that in about 1967 or 1968, while stationed at Perrin Air Force Base in Sherman, Oklahoma, during the winter months, he pulled a fellow service member out of a motor vehicle after it had veered off course and driven under the aileron on the back of an F102, which essentially sheared off the top of the motor vehicle and, "totally scalped the guy" who had been a passenger in the motor vehicle, and that thereafter he rode with the individual to the hospital.  Transcript at 4-5 (2010).  In correspondence received in November 2010, the Veteran noted that the incident occurred during the period from December 1967 to February 1968, on "F" row of the flight line, and that the last thing he heard about the individual was that he had been flown to Carswell Air Force Base.  He noted that a HAZMAT crew was on scene to clean the wreckage from the flight line.  

The Board notes that records from the Air Force History Index, submitted by the Veteran in November 2010, document motor vehicle accidents and injuries during the relevant period at Perrin Air Force Base.  An attempt has not been made to corroborate the Veteran's claimed stressors at Perrin Air Force Base.  

In addition, he testified to having received Forward Air Controller training at Edwards Air Force Base in California and of thereafter having served with Rangers in Cambodia laying mines for 91 days, after which he was transferred to Tyndall Air For Base in Florida for treatment of Napalm burns, in September or October of 1968.  Id. at 15-16 (2010).  The Board notes that Forward Air Controller training is not documented in the service records, and as noted, the Veteran's DD Form 214 reflects no foreign or overseas service, and service information was verified in December 2007.  

The Board notes that, effective July 13, 2010, VA amended its adjudication regulations governing service connection PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In regard to service connection for a right and left eye disorder, the Board notes that the August 1966 service entrance examination report shows that the eyes were normal.  In addition, a June 1969 record reflects complaints of feeling like a foreign body was in the eye, and while nothing was noted to be found, an August 1969 record notes a painful left eye secondary to trauma, and swelling around the right eye was noted.  In addition, a September 1970 record notes that battery acid had gotten into the right eye while changing a battery for an aircraft with notation of marked scleral inflammation.  

In addition, while an April 2009 private opinion notes a history of corneal injury due to battery acid exposure to both eyes, the June 2009 VA examination report notes only a left corneal scar.  In addition, while the VA examiner opined that it is less than likely that the Veteran's dry eye syndrome is related to the battery acid injury, and that the Veteran's light sensitivity is unrelated to the battery acid injury, a rationale for the opinion was not provided and an opinion in regard to whether the left corneal scar or dry eye syndrome is otherwise related to service was not provided.  Thus, and in light of the Veteran's January 2011 assertions, the Veteran should be afforded a VA examination to obtain an opinion, stated in the positive or negative in the specific terms noted in paragraph number 4 below, in regard to whether a right eye disorder or left eye disorder is etiologically related to in-service disease or injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records, to include any decisions and the medical records, upon which any decision was based.  All records obtained should be associated with the claims file.

2.  Attempt to corroborate the Veteran's claimed in-service stressor(s), including service in Vietnam, service in Cambodia in June to September 1968, motor vehicle accident at Perrin Air Force Base sometime during December 1967 to February 1968, Forward Air Controller training at Edwards Air Force Base in May 1968, and for treatment of Napalm burns at Tyndall Air For Base in Florida, in September or October of 1968,to the extent possible, via available sources.  All records obtained should be associated with the claims file.  

3.  After completion of the above to the extent possible, schedule the Veteran for VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders, including PTSD.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that PTSD is based on an in-service stressor(s) adequate to support a diagnosis of PTSD, consistent with the places, types, and circumstances of the Veteran's service, and whether either PSTD or any other identified acquired psychiatric disorder is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

4.  After completion of number 1 above to the extent possible, schedule the Veteran for VA ophthalmoscopic examination to determine the nature and etiology of any identified right or left eye disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified right or left eye disorder, to include a corneal scar or dry eye syndrome is related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

5.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


